The plaintiff in error, Paul McHenry, was convicted at the January, 1916, term of the county court of Woods county, on a charge of unlawfully conveying intoxicating liquor from one place in said county to another place therein, and his punishment fixed at a fine of $100 and imprisonment in the county jail for 30 days.
The undisputed evidence shows that the plaintiff in error was a law-abiding citizen, of good character, residing in Woods county; that he received four quarts of whisky through interstate commerce purchase and shipment; that he was in Alva, the county seat of said county, en route to Dallas, Tex., when he was arrested by a deputy sheriff of Woods county, and a bottle containing a small amount of whisky was found upon his person. There is no proof indicating that the whisky was intended for any purpose of an unlawful character. On the contrary, the proof disclosed the fact that the liquor was intended for personal use, and that the plaintiff in error was on a journey to Dallas, Tex., where his brothers lived, and where he expected to be employed and to reside in the future.
A careful examination of the instructions of the court and the evidence contained in the record wholly fails to warrant a verdict of conviction. The trial court should have set the verdict aside, as it was wholly unwarranted in law. We do not understand that the law existing in this jurisdiction at the time this offense is alleged to have been committed, or at any time prior thereto, in letter or in spirit intended to penalize the acts complained of in the information and disclosed by the proof.
The judgment is reversed, and the cause remanded to the trial court, to be disposed of as by law provided.